Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JEREMY M. NOEL                                     GREGORY F. ZOELLER
Monroe County Public Defender                      Attorney General of Indiana
Bloomington, Indiana
                                                   J.T. WHITEHEAD
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana
                                                                                 FILED
                                                                             Mar 20 2012, 9:30 am

                               IN THE
                                                                                     CLERK
                     COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




KEVIN FERGUSON,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 53A01-1107-CR-292
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE MONROE CIRCUIT COURT
                          The Honorable Marc R. Kellams, Judge
                              Cause No. 53C02-1102-FB-118



                                         March 20, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Pursuant to a plea agreement, Kevin Ferguson (“Ferguson”) pleaded guilty to and was

convicted of dealing in methamphetamine,1 a Class B felony. He appeals his conviction

contending that the trial court abused its discretion when it denied his request to withdraw his

guilty plea, which alleged mental incompetence at the time of making his plea.

       We affirm.

                             FACTS AND PROCEDURAL HISTORY

       On February 18, 2011, Bloomington Police Department officers were dispatched to

investigate a report that guests were refusing to pay for their room at the Country Hearth Inn.

After identifying Ferguson in the room at issue, he was arrested on an active warrant. After

the police officers discovered methamphetamine residue and equipment used to manufacture

the drug in the room, Ferguson was also charged with dealing in methamphetamine.

       On May 13, 2011, Ferguson agreed to plead guilty to dealing in methamphetamine.

Appellant’s App. at 13, 22. According to the plea agreement, Ferguson would serve a ten-

year sentence with four years of probation. Id. Absent the plea agreement, Ferguson could

have received a sentence ranging from six to twenty years, with ten years being the advisory

sentence. Tr. at 10-11. Additionally, another pending cause against Ferguson was dismissed,

and the State agreed not to file charges stemming from allegations that Ferguson either

threatened a witness or attempted to persuade the witness to commit perjury. Id.

       Prior to entering his guilty plea, Ferguson confirmed that he had no questions about

the terms of the plea agreement and that he had completed and understood the


       1
           See Ind. Code § 35-48-4-1.1.

                                               2
acknowledgement of rights form. Id. at 11-12. The trial court reviewed Ferguson‟s rights

with him again “just to make sure” that he understood. Id. at 13. Ferguson confirmed his

understanding that he had the right to plead not guilty and have a trial by jury and that, by

pleading guilty, he would waive those rights. Id. at 13-14. Ferguson also confirmed that he

was not under the influence of alcohol or any drugs that might affect his understanding of the

proceedings and that he had never been treated for any mental illness or emotional disability.

Id. at 14. After acknowledging that he understood the nature of the charge as well as the

punishment, Ferguson pleaded guilty to dealing in methamphetamine. Id. at 15-16. Ferguson

stated that he was pleading guilty of his own free will and that no one had induced his plea by

coercion or by promises other than those in the plea and sentencing agreement. Id. at 16.

       To establish the factual basis for the plea, Ferguson admitted manufacturing

methamphetamine in the hotel room. Id. at 15-17. The court found then that Ferguson

freely, knowingly, and voluntarily pleaded guilty to the charge. Id. at 17.

       Before his sentencing hearing on June 29, 2011, Ferguson sent the trial court several

letters asking to withdraw his guilty plea. During the sentencing hearing, Ferguson orally

moved to have his guilty plea withdrawn due to mental incompetence at the time that he

pleaded guilty. Id. at 48. The trial court denied the motion to withdraw, and Ferguson now

appeals.

                             DISCUSSION AND DECISION

       After a guilty plea is entered, but before a sentence is imposed, a defendant may move

to withdraw his guilty plea for any fair and just reason unless the State has been substantially


                                               3
prejudiced by its reliance upon the plea. Ind. Code § 35-35-1-4(b); Brightman v. State, 758

N.E.2d 41, 44 (Ind. 2001). A motion to withdraw a guilty plea must be in writing and

verified and must state facts in support of the relief demanded. Ind. Code § 35-35-1-4(b).

When the defendant fails to submit a written, verified motion to withdraw a guilty plea, the

issue has been waived. Carter v. State, 739 N.E.2d 126, 128 n.3 (Ind. 2000); Smith v. State,

593 N.E.2d 1208, 1209 (Ind. Ct. App. 1992), trans. denied. However, the trial court shall

allow the defendant to withdraw his plea of guilty whenever the defendant proves by a

preponderance of the evidence that withdrawal of the plea is necessary to correct a manifest

injustice. Ind. Code § 35-35-1-4(b), (e). Absent such a showing, the decision to grant or

deny the motion is solely within the trial court‟s discretion. Ind. Code § 35-35-1-4(b).

       We review the trial court‟s denial of a motion to withdraw a guilty plea for an abuse of

discretion. Id. On appeal, the trial court‟s ruling carries a presumption of validity.

Brightman, 758 N.E.2d at 44. “A trial court abuses its discretion only „when the failure of

the trial court to grant the motion would result in . . . a manifest injustice.‟” Davis v. State,

770 N.E.2d 319, 326 (Ind. 2002) (quoting Weatherford v. State, 697 N.E.2d 32, 34 (Ind.

1998)).

       Prior to entering his guilty plea at the change of plea hearing, Ferguson received all

the statutorily required advisements from the trial court regarding the proceedings and his

rights. Id. at 9-21; Ind. Code § 35-35-1-2, -3. Ferguson stated that he understood the terms

of his favorable plea agreement, had completed the acknowledgement of rights form, and

understood his rights and the consequences of pleading guilty. Id. at 11-13. In response to


                                               4
the trial court‟s questions of whether he was under the influence of alcohol or drugs during

the proceedings and whether he had ever undergone any treatment for mental illness or

emotional disability, Ferguson replied, “No.” Id. at 14. Ferguson stated that he understood

the nature of the charge as well as the punishment, he was pleading guilty of his own free

will, and no one induced his plea by coercion or by promises other than those in the plea and

sentencing agreement. Id. at 15-16. The factual basis for the plea was established when

Ferguson admitted to manufacturing methamphetamine. Id. at 15-17.

       Ferguson‟s responses to the trial court‟s questions during the change of plea hearing

showed that Ferguson understood the proceedings and freely, knowingly, and voluntarily

entered his guilty plea. Ferguson has failed to show that the withdrawal of his guilty plea

was necessary to correct a manifest injustice. Accordingly, we conclude that the trial court

did not abuse its discretion by denying Ferguson‟s motion to withdraw his guilty plea.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                             5